DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: Applicant is requested to amend the first paragraph of the specification to indicate that the parent application has issued as a patent.  Suggested language would be --This patent application is a continuation of U.S. Patent Application Serial No. 15/508,545, filed on March 3, 2017, now U.S. Patent No. 10,500,301, which is …--.
Appropriate correction is required.

Claim Objections
Claims 2, 4, 9, 12, and 18 are objected to because of the following informalities:
In claim 2, line 2: “the mesh extension” should apparently read --the at least one mesh extension--.
In claim 4, line 2: “the mesh extension” should apparently read --the at least one mesh extension--.
In claim 9, line 3: “the opposing pair” should apparently read --the at least one opposing pair--.
In claim 12, line 2: “least” should apparently read --at
In claim 18, line 2: “the opposing pair” should apparently read --the at least one opposing pair--.
In claim 18, lines 4-5: “the mesh extensions” should apparently read --the at least two mesh extensions--.
In claim 18, line 5: “the opposing pair” should apparently read --the at least one opposing pair--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 15-17, 21, and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation "the adjacent tissue" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  This limitation also appears in claim 17, which may need to be amended in kind.
Claim 15 also recites the limitation “the mesh extension” in line 2.  It is unclear which mesh extension is being referred to.  This limitation also appears in claim 16, which may need to be amended in kind.

Claim 21 recites the limitation "the adjacent tissue" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 22 is rejected by virtue of its dependence upon claim 21.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 7-11, 13, 21, and 22 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cossa (U.S. Pub. No. 2016/0030148 A1).
Regarding claim 1, Cossa discloses a method of using an implantable mesh for repairing a tissue defect or reconstructing tissue (Abstract; [0012]-[0013]), wherein the implantable mesh has a mesh body and at least two mesh extensions comprised of mesh extending therefrom (Figs. 2, 10; [0015]-[0016]; [0027]; [0035]; [0038]; [0044]; [0059]; [0071]), the method comprising: positioning the mesh body of the implantable 
Regarding claim 7, Cossa discloses that the tissue defect or tissue to be reconstructed is one of abdominal tissue, breast tissue, or tendon ([0011]).
Regarding claim 8, Cossa discloses that the tissue defect or tissue to be reconstructed is abdominal tissue ([0011]) and wherein each mesh extension is passed through adjacent abdominal tissue (Fig. 9; [0016]; [0019]).
Regarding claim 9, Cossa discloses that the at least two mesh extensions extend oppositely from the mesh body to form at least one opposing pair (Figs. 4, 10; [0044]; [0059]), and further comprising passing each of the mesh extensions of the opposing pair through tissue on opposite sides of the tissue defect or tissue to be reconstructed so as to resist high tension across the abdominal tissue defect or abdominal tissue to be reconstructed (Figs. 8, 9; [0016]; [0019]; [0090]-[0093]).
Regarding claim 10, Cossa discloses that the implantable mesh has at least four mesh extensions comprised of mesh and arranged in at least two opposing pairs (Figs. 4, 10; [0038]; [0044]; [0059]), and further comprising passing each of the mesh extensions of each opposing pair through tissue on opposite sides of the tissue defect or tissue to be reconstructed such that each opposing pair resists high tension across the abdominal tissue defect or abdominal tissue to be reconstructed (Figs. 8, 9; [0016]; [0019]; [0090]-[0093]).

Regarding claim 13, Cossa discloses a method of using an implantable mesh for repairing a tissue defect or reconstructing tissue (Abstract; [0012]-[0013]), wherein the implantable mesh has a mesh body and at least two mesh extensions comprised of mesh extending therefrom (Figs. 2, 10; [0015]-[0016]; [0027]; [0035]; [0038]; [0044]; [0059]; [0071]), the method comprising: positioning the mesh body of the implantable mesh such that the mesh body extends across the tissue defect or tissue to be reconstructed and passing each mesh extension through tissue adjacent to the tissue defect or tissue to be reconstructed so as to anchor the implantable mesh to the tissue and resist high tension without dehiscing or migrating from the tissue defect or tissue to be reconstructed (Figs. 8, 9; [0015]-[0021]; [0042]; [0106]).
Regarding claims 20 and 21, Cossa discloses, after passing each mesh extension through tissue, securing the mesh extension to the adjacent tissue with a fixation device to prevent the extension being pulled back through the tissue, wherein the fixation device is one of a screw, a staple, a tack, or a clip ([0022]; [0025]; [0037]; [0079]; the structure of the anchor sutures is taken to be within the broadest reasonable interpretation of the recited types of fixation devices).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Cossa as applied to claim 1 above, and further in view of Trabucco et al. (U.S. Pub. No. 2013/0317623 A1; cited in the IDS filed 10 July 2020; hereinafter known as “Trabucco”).  Cossa discloses the invention as claimed, see rejection supra, but fails to expressly disclose that the implantable mesh is anchored to the adjacent tissue so as to withstand a tensile stress of at least 16 N/cm without migrating or dehiscing.  Trabucco discloses a similar method for abdominal tissue repair with an implantable mesh (Abstract; [0003]-[0005]) wherein the implantable mesh can withstand a tensile stress of at least 16 N/cm without migrating or dehiscing in order to ensure that the mesh will not break or tear after implantation ([0009]; [0013]; [0049]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Cossa so that the mesh can withstand a tensile stress of at least 16 .

Allowable Subject Matter
Claims 2-6, 14, and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 15-17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: none of the prior art of record teaches or reasonably suggests such passings of mesh extensions through adjacent tissue in conjunction with repairing a tissue defect or reconstructing tissue so as to resist high tension without dehiscing or migrating.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Cohen et al. (U.S. Pub. No. 2015/0157437 A1) teaches a similar hernia repair method with an implantable mesh, but teaches barbed filament extensions instead of mesh extensions.  Moses et al. (U.S. Pub. No. 2012/0283826 A1) teaches a similar tissue repair method for breast tissue.  Sogaard-Andersen (U.S. Pub. No. 2006/0235543 A1) teaches a similar hernia repair method with an implantable mesh and mesh extensions.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THADDEUS B COX whose telephone number is (571)270-5132. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on (571)272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THADDEUS B COX/Primary Examiner, Art Unit 3791